Citation Nr: 0714459	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  03-11 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-operative pericardiectomy.

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1958 to 
August 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied entitlement to an evaluation in excess of 30 
percent for post-operative pericardectomy, and an evaluation 
in excess of 10 percent for hypertension.  In April 2004, the 
veteran testified before the undersigned Veterans Law Judge 
at a Board videoconference hearing.  A transcript of the 
testimony is of record.  

The Board remanded this case for additional development in 
April 2005.  As the directives of the remand have been 
accomplished, this case is properly before the Board.


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran's 
post-operative pericardiectomy is manifested by a left 
ventricular ejection fraction range from 50 to 64 percent and 
METs between 7 and 10.2.

2.  The competent medical evidence shows that the veteran's 
hypertension is manifested by a diastolic pressure range from 
70 to 92 and a systolic pressure range from 100 to 180 with 
no evidence of end-organ damage secondary to hypertension.  



CONCLUSIONS OF LAW

1.  Resolving all doubt, the criteria for an evaluation of 60 
percent, but no higher, for post-operative pericardiectomy 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.104, Diagnostic 
Code 7002 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the general information 
and evidence necessary to substantiate the increased rating 
claims and the respective responsibilities of each party for 
obtaining and submitting evidence by way of a March 2001 VA 
letter, prior to the April 2002 rating decision.  
Specifically, the RO notified the veteran that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency and that it was his responsibility to 
respond in a timely manner to VA's requests for specific 
information, and to provide a properly executed release so 
that VA could request the records for him.  The RO also 
notified the veteran to submit any additional evidence to 
support his claim, which, in effect, would include any 
evidence in his possession.  The RO notified the veteran 
again in January 2004 and May 2005, more specifically noting 
that in order to substantiate the increased rating claims, 
the evidence must show that the disabilities had worsened.  A 
July 2006 letter further notified the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).     

While the more detailed notice letters provided to the 
veteran in January 2004 and May 2005, as well as the July 
2006 Dingess letter were not given prior to the first AOJ 
adjudication of the claim in April 2002, as required by 
38 U.S.C.A. § 5103(a), the subsequent VA letters corrected 
any procedural errors.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Thus, any defect with respect to the timing of the 
notice requirement was non-prejudicial.

Additionally, VA has obtained all relevant, identified, and 
available evidence and has notified the veteran of any 
evidence that could not be obtained.  VA also has provided 
all necessary examinations to determine the present severity 
of his service-connected disabilities.  The veteran has not 
referred to any additional, unobtained, available, relevant 
evidence.  Therefore, VA has satisfied all duties to notify 
and assist the appellant.

Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

Post-operative pericardiectomy

The RO originally granted service connection for post-
operative pericardiectomy in January 1986, assigning a 30 
percent evaluation effective August 13, 1985.  This rating 
was confirmed in April 1996 and May 1999.

The veteran filed an increased rating claim for post-
operative pericardiectomy in September 2000.  In statements 
and testimony, he asserted that a 30 percent evaluation for 
his pericardiectomy is unjustly low, considering this 
condition is irreversible and something he has to deal with 
for the rest of his life.  He further noted that he feels 
pressure in his chest when lying down or sitting up and has 
chest pain frequently.  

The veteran's post-operative pericarditis is rated as 30 
percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7002.  This diagnostic code is based in part on symptoms 
associated with and results of metabolic equivalency tests.  
One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used. 38 C.F.R. § 4.104.

A 10 percent rating is assigned where a workload of greater 
than 7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, continuous 
medication required.  A 30 percent rating is assigned where 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, evidence of cardiac hypertrophy or dilatation on electro- 
cardiogram, echocardiogram, or X-ray.  A rating of 60 percent 
shall be assigned for more than one episode of acute 
congestive heart failure in the past year; or, workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A rating of 100 percent shall be assigned for three 
months following cessation of therapy for active infection 
with cardiac involvement.  Thereafter, with documented 
pericarditis resulting in chronic congestive heart failure; 
or, workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7002.
	
February 2004 and August 2006 VA examination reports show 
left ventricular ejection fractions of 50 percent on 
adenosine testing.  These adenosine test results, in and of 
themselves, are enough to establish entitlement to a 60 
percent rating under Diagnostic Code 7002.  The Court in 
addressing other diseases of the heart has generally accepted 
that the 30 to 50 percent criteria mean 30 percent through 50 
percent.  See Otero-Castro v. Principi, 16 Vet. App. 375, 380 
(2002).  The same VA examination reports note, however, that 
on echocardiogram testing, left ventricular ejection fraction 
was 59 percent in February 2004 and 64 percent in August 
2006.  A previous September 2000 private radiology report 
also shows an ejection fraction of 58 percent, which was 
noted to be normal.  Another September 2000 private cardiac 
catheterization report further shows a normal ejection 
fraction of 65 percent.  These findings do not fall into the 
criteria for a 60 percent rating under Diagnostic Code 7002.  
It also is unclear how both February 2004 and August 2006 VA 
examination reports show 50 percent left ventricular ejection 
fractions on adenosine testing and 59 and 64 percent left 
ventricular ejection fractions on echocardiogram testing, 
respectively.  Nonetheless, all doubt is resolved in the 
veteran's favor, as the objective criterion for a 60 percent 
rating were met by the adenosine test results in February 
2004 and August 2006.  Even though the VA examiner, who 
reported these findings determined that 50 percent left 
ventricular ejection fraction was normal and that there were 
no complications or residuals from prior recurrent 
pericarditis and subsequent pericardiectomy, the two 
adenosine test findings are the determinative factors.  The 
Court has held that a separate showing of left ventricular 
dysfunction is not required to receive a 60 percent rating 
when objective criteria show left ventricular ejection 
fraction of 30 to 50 percent.  See generally, Otero-Castro v. 
Principi, 16 Vet. App. 375, 382 (2002).  The Board notes that 
Otero-Castro addresses the diagnostic codes for 
arteriosclerotic heart disease or coronary artery disease, 
and hypertensive heart disease, but finds that the general 
holding still applies to other heart diseases such as post-
operative pericardiectomy.  

A rating higher than 60 percent is not warranted under 
Diagnostic Code 7002, as the medical evidence does not show 
workload of 3 METs or a left ventricular ejection fraction of 
less than 30 percent.  The veteran's MET findings ranged from 
7 to 10.2; and as noted, his left ventricular ejection 
fraction was not lower than 50 percent.

In sum, with resolution of reasonable doubt, the level of 
impairment associated with the post-operative pericardiectomy 
more closely approximates the criteria for a 60 percent 
rating, but not higher, under 38 C.F.R. § 4.104, Diagnostic 
Code 7002.  See 38 C.F.R. § 4.7.     

Hypertension

The RO originally granted service connection for hypertension 
in January 1986, assigning a 10 percent rating effective 
August 13, 1985.  This rating was confirmed in April 1996 and 
May 1999.

The veteran filed an increased rating claim for hypertension 
in September 2000.  He essentially contends that his 
hypertension is worse than warranted by a 10 percent rating.  
In statements and testimony he asserted that his hypertension 
causes him to be on medication for the rest of his life and 
that if it was not for medication and lifestyle changes, his 
blood pressure readings would be much higher.  He further 
noted that when his blood pressure is high his eyes feel like 
they are bulging and his head begins to ache.

The veteran's hypertension is rated as 10 percent disabling 
under 38 C.F.R. § 4.104, Diagnostic Code 7101, for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  An evaluation of 10 percent is 
warranted when diastolic pressure is predominantly 100 or 
more, or systolic pressure predominantly 160 or more.  A 
minimum evaluation also is warranted for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  An evaluation of 
20 percent is warranted when diastolic pressure is 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  An evaluation of 40 percent is 
warranted when diastolic pressure is predominantly 120 or 
more.  An evaluation of 60 percent is warranted when 
diastolic pressure is predominantly 130 or more.   

Note (1) to DC 7101 provides that: Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days. For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.

Note (2) to DC 7101 provides that: Hypertension due to aortic 
insufficiency of hyperthyroidism, which is usually the 
isolated systolic type, should be evaluated as part of the 
condition causing it rather than by a separate evaluation. 38 
C.F.R. § 4.104, DC 7101 (2006).

VA and private medical records dated from October 1999 to 
August 2006 show a diastolic pressure range from 70 to 92 and 
a systolic pressure range from 100 to 180.  These findings 
when applied to the above criteria do not warrant a rating 
higher than 10 percent under Diagnostic Code 7101.  On a 
February 2004 VA examination report, there was a discrepancy 
whether the veteran's hypertension had caused end-organ 
damage; on one part of the report, the examiner noted 
documentary evidence of end-organ damage secondary to 
hypertension; and on another section, the examiner noted, no 
end-organ damage.  This discrepancy was clarified on an 
August 2006 VA examination report, on which the same examiner 
noted that there was no documentary evidence of end-organ 
damage, secondary to hypertension. 

The Board has considered the veteran's contentions that his 
hypertension is worse than a 10 percent rating under 
Diagnostic Code 7101 reflects; however, his arguments are 
outweighed by the medical evidence of record, which does not 
establish entitlement to a higher rating.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

In sum, the level of impairment associated with hypertension 
more closely approximates the criteria for a 10 percent 
rating under 38 C.F.R. § 4.104, Diagnostic Code 7101; and the 
increased rating claim is denied.  See 38 C.F.R. § 4.7.     

Extraschedular

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  If the question of an 
extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected post-operative pericardiectomy or hypertension is 
demonstrated, nor is there any other evidence that these 
conditions involve such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).  In this regard, an August 2006 VA examination 
report notes that the veteran was a retired bus driver; and 
there is nothing in the record to suggest that the veteran 
retired due to his post-operative pericardiectomy or 
hypertension.  The Board therefore finds that further 
consideration or referral of this matter under the provisions 
of 38 C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to an increased evaluation of 60 percent, but no 
higher, for post-operative pericardiectomy is granted, 
subject to the rules and payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.





____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


